FARMER, J.
Drake argues that the trial court oppressively disrupted his ability to present his case opposing the injunctive relief sought against him, thereby depriving him of a full hearing. This Court has listened to the audio recording of such proceeding. Even though we do not endorse the tone and content of some of the statements by the exasperated trial judge, we are unable to find that the court violated appellant’s due process rights. Accordingly, we affirm.
STONE and HAZOURI, JJ. concur,